E             NE-Y      GENE
                           TEXAS




Honorable James U. Cross              Opinion No. M-902
Executive Director
Texas Parks & Wildlife Department     Re: Ownership of bridge be-
John H. Reagan Building                   tween Corpus Christi Bay
Austin, Texas 78711                       and the Gulf of Mexico
                                          adjacent to Mustang
                                          Island.
Dear Mr. Cross:

     You have requested our opinion on the ownership of a high-
way bridge to be built between Corpus Christi Bay and the Gulf
of Mexico over a fish pass through Mustang Island.

     In Attorney General's Opinion M-721 (1970), it was held
that the bridge in question could be built through an inter-
agency contract between the State Highway Department and the
Parks and Wildlife Department.  Paragraph 8 of the Agreement
attached to your request provides:

           "The bridge, approaches and pavement con-
     structed hereunder shall be the property of the
     Highway Department and shall be the responsi-
     bility of the Highway Department for normal
     maintenance.   However, in the event of the
     destruction of or serious damage to the entire
     bridge, or any portion thereof, including the
     approach embankments and pavement, because of
     tidal or storm flow through the water exchange
     channel, the Parks and Wildlife Department will
     replace or repair the bridge to the satisfaction
     of and at no expense to the Highway Department."




                             -4394-
Honorable James U. Cross, page 2              (M-902)


    Article 6674q-4, Vernon's Civil Statutes, provides:

         "All further improvement of said State High-
    way System shall be made under the exclusive and
    direct control of the State Highway Department and
    with appropriations made by the Legislature out of
    the State Highway Fund. Surveys, plans and specifi-
    cations and estimates for all further construction
    and improvement of said system shall be made, pre-
    pared and paid for by the State Highway Department. -.."

     In Attorney General's Opinion R-1930 dated December 14,
1949, it was held:

          "It is, therefore, our opinion under the
     facts submitted that the building of this bridge
     to replace the highway and to cover the channel to
    be dredged is a necessary incident to and part of
     the construction and maintenance of passes leading
     from one body of tide-water to another, and the
     cost of constructing such bridge may be paid out
     of money appropriated to the Game, Fish and Oyster
     Co~mmission by the Legislature for the purpose of
    construction and maintaining these,passes.

           "One further question remains and that in-
     volves the duty of maintenance once the bridge is
     constructed.   It is our opinion thatonce   the bridqe
    ,.~hadbeen built,~by the Game, Fish and Oyster Com-
     mission and accepted by the State Highway Department
     as a part of the State system, the maintenance
     thereof is the duty of the State Hishwav Commission.
     Article 6674q-4, V.C.S."

     Following Attorney General's Opinion R-1930, supra,
it was held in Attorney General's Opinion No. M-721, supra,
that the bridge in question will become a part of the highway
system and that it is the duty of the Highway Department to
maintain such bridge. You are accordingly advised that since
the bridge in question becomes a part of the highway system,
ownership of such bridge is in the State of Texas. You are
further advised that once the bridge has been built and accepted
by the State Highway Department as a part of the State system,
the maintenance thereof is the duty of the State Highway
                             -4395-
Honorable James U. Cross, page 3                (M-902)


Commission. Article 6674q-4, V.C.S.: Attorney General's Opinions
R-1930 (1949) and M-721 (1970).

                           SUMMARY

          Once the bridge between Corpus Christi Bay
     and the Gulf of Mexico adjacent to Mustang Island
     is accepted by the Texas Highway Department such
     bridge comes a part of the State highway system
     owned by the State of Texas. Article 6674q-4,
     V.C.S.; Attorney General's Opinions R-1930 (1949)
     and M-721 (1970).
                                 /-
                            Very,itruly yours,



                                        C. MARTIN


Prepared by John Reeves
AssistantAttorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Houghton Brownlee
Jerry Roberts
Pat Bailey
Fisher Tyler

MFADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant



                               -4396-